Exhibit 4.1 REGISTRATION RIGHTS AGREEMENT By and Among Denbury Resources, Inc., Denbury Gathering & Marketing, Inc. And Denbury Onshore, LLC And Genesis Energy, L.P., Dated as of February 5, 2010 TABLE OF CONTENTS 1. Definitions 1 2. Mandatory Shelf Registration 3 3. Demand Registration 4 4. Piggy-Back Registration 5 5. Underwritten Offerings 6 6. Registration Procedures 7 7. Holdback Agreement 13 8. Stop Transfer Instructions and Legends 14 9. Rule 144 14 10. Indemnification; Contribution 15 11. Representations and Warranties 17 12. Assignment of Registration Rights 18 13. Miscellaneous 19 i REGISTRATION RIGHTS AGREEMENT This
